Citation Nr: 0732024	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-21 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as secondary to herbicide exposure. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision, which 
denied a claim of service connection for a respiratory 
disability and an application to reopen a claim of service 
connection for a back disability.  In February 2005, a local 
hearing was held before a RO Decision Review Officer.  In 
August 2007, a video hearing was held before the undersigned 
Veterans Law Judge.  Transcripts of these proceedings have 
been associated with the claims folder.  

In a June 2005 statement of the case (SOC), the RO reopened 
the veteran's claim for service connection for a back 
disability, and denied the claim on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The following decision addresses this 
question. 

It is noted that the veteran was assigned a 100 percent 
rating for PTSD in a March 2007 RO decision.  During the 
course of his August 2007 hearing, the veteran appeared to 
argue for a total rating for PTSD.  In this regard, he is in 
receipt of a total schedular rating for PTSD.  He also 
indicated that he wanted his total rating to be permanent; 
this matter has not been developed for appellate review and 
is referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have a respiratory disability that is etiologically related 
to a disease, injury, or event in service, to include 
exposure to herbicides or Agent Orange.

2.  By a RO decision dated in September 1972, the veteran's 
claim of service connection for a back disability was denied 
on the basis that a back disability was shown to exist prior 
to service and was not aggravated by military service; the 
veteran was informed of the adverse decision and of his 
appellate rights in a September 21, 1972, letter; and he did 
not timely appeal. 

3.  Evidence received since the September 1972 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service, nor may a respiratory 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007). 

2.  The September 1972 rating decision denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has not been submitted for the 
claim of service connection for a back disability; the claim 
is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for a back 
disability, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

Letters dated in July 2003 and March 2004 fully satisfied the 
duty to notify provisions for both claims.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  These letters provided the 
veteran with notice of the elements for service connection.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2003 and March 2004 letters informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  In addition, these 
letters informed the veteran that new and material evidence 
was needed to substantiate the application to reopen his 
claim for a back disability and described what would 
constitute such new and material evidence.  The July 2003 
letter specifically directed the veteran to submit any new 
and material evidence showing that the condition was incurred 
in or aggravated by his active duty service.  This letter was 
fully compliant with the requirements set forth in Kent v. 
Nicholson.  See Kent, supra.   

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen his claim for 
service connection for a back disability and his claim for 
service connection for a respiratory disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA and private medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board notes 
that the veteran indicated at the August 2007 hearing that he 
received private treatment for early stages of emphysema.  
However, he also indicated at this hearing that these records 
are unavailable.  As such, the Board finds that the claims 
folder contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

In regards specifically to applications to reopen, VA's 
responsibility to assist the veteran extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  VA does not have a duty to 
provide the veteran with a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  See 
38 U.S.C. § 5103A(f) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.  However, the Board 
would like to note that the veteran was recently provided a 
VA examination in May 2005. 

In regards to the veteran's claim for service connection for 
a respiratory disability, the Board acknowledges the 
veteran's contention that he should be provided an adequate 
VA examination, as he believes he has not been sufficiently 
examined by the VA for this disability.  See hearing 
transcript, August 2007.  However, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).
 
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b) (2007).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Board acknowledges his contention that he did not serve 
solely as a clerk typist during active duty, as reflected by 
his DD Form 214; however, he did not receive any medals which 
are indicative of combat service.  See hearing transcript, 
August 2007.  

1.  Entitlement to service connection for a respiratory 
disability, as a result of exposure to herbicides. 

The veteran contends that he has a respiratory disability as 
the result of exposure to herbicides or Agent Orange during 
his active duty service in Vietnam.  See hearing transcript, 
August 2007. 

The Board notes that the veteran's service personnel records 
reflect that he served in Vietnam for 10 months from January 
1968 to November 1968.  Upon entrance into active duty, it 
was noted that the veteran had a chest deformity called 
pectus carinatum.  See entrance examination report, June 
1967.  However, no respiratory disability was noted at this 
time nor was a respiratory disability noted on his August 
1969 separation examination report.  In addition, the 
entirety of the veteran's service medical records show no 
complaints, treatment, or diagnosis of a respiratory 
disability.  

In December 1972, the veteran was treated at a private 
hospital for spontaneous pneumothorax of the right lung.  See 
Marymount Hospital, Inc. treatment records, December 1972.  
Pneumothorax is not among the disabilities that are 
recognized as related to Agent Orange exposure.  There is no 
indication that the veteran's pneumothorax was related to any 
incident of service, to include Agent Orange exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no record of treatment for any respiratory 
disability for many years following service discharge (aside 
from a pneumothorax, discussed above, which was not linked to 
service).  In addition, there is no evidence that the veteran 
has ever been diagnosed with a disease presumptively 
associated with exposure to herbicides or Agent Orange, to 
include respiratory cancer.  Therefore, service connection 
cannot be established on a presumptive basis.  

In more recent VA Medical Center (VAMC) treatment records, it 
is noted that the veteran has a history of pneumothorax.  See 
VAMC treatment records, October 2003 to April 2005.  
Additionally, current treatment records reflect upper 
respiratory illness with a history of emphysema.  There is no 
evidence, however, linking a current respiratory disability, 
if any, to a disease, injury, or herbicide exposure in 
service.  38 C.F.R. 3.303(d) (2007).  Thus, the veteran's 
claim for service connection for a respiratory disability 
must fail on a direct basis.  See Hickson, supra. 

With regard to the contentions and testimony raised by the 
veteran that he suffers a respiratory disability as the 
result of exposure to herbicides while on active duty in 
Vietnam, the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions to include rendering a clinical 
diagnosis, thus, his statements regarding the diagnosis and 
etiology of a respiratory disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994). 
   
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
respiratory disability must be denied.  See 38 U.S.C.A §5107 
(West 2002).



2.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a back 
disability, previously denied as dorsal kyphosis.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.  

In September 1972, the RO denied the veteran's claim for 
service connection for a back disability.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2007).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2007).  The veteran was 
notified of the rating decision via a September 21, 1972 
letter, including notice of his appellate rights.  He did not 
file a timely appeal.

Therefore, the September 1972 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the September 1972 denial was that a back 
disability was shown to exist prior to service and was not 
aggravated by military service.  The new evidence the veteran 
has submitted since this denial consists of VAMC treatment 
records from October 2003 to April 2005, a May 2005 VA 
examination, private treatment records from July 1990 to 
November 1990, certain personnel records, and hearing 
testimony and statements made by the veteran. 
 
With respect to the veteran's service personnel records 
received in February 2005, the Board acknowledges that these 
records were not associated with the claim folder at the time 
of the previous final denial.  According to 38 C.F.R. §§ 
3.156(c), the discovery of relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim is cause 
for reconsideration of the original claim.  The Board, 
however, concludes that these records are not relevant for 
the purposes of this claim, as they do not speak to the 
disability currently at issue.  Therefore, they are not cause 
for reconsideration of the veteran's original claim for 
service connection, nor are they considered new and material 
in that they do not raise a reasonable possibility of 
substantiating the claim.  

In regards to the VA and private treatment records, the Board 
acknowledges that they reflect that the veteran currently has 
a back disability for which he has sought treatment.  See 
VAMC treatment records, October 2003 to April 2005.  They do 
not, however, speak to any unestablished facts needed to 
substantiate the claim.  Id.  In order to substantiate the 
veteran's claim, evidence suggesting a nexus between the 
veteran's current disability and his active duty service must 
be shown.  The newly submitted medical evidence not only does 
not produce such a nexus but also contains a May 2005 VA 
opinion to the contrary, stating that it is more likely than 
not that the veteran's lumbar disc disease is naturally 
occurring.  Thus, while this evidence may be new to the 
claims file, it merely confirms that the veteran has a back 
disability, a fact which has already been demonstrated; 
therefore, it is neither new nor material for the purposes of 
38 C.F.R. § 3.156, and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  With respect to the veteran's own statements and his 
hearing testimony that he suffered a back injury during 
service when a rocket landed near him and he was thrown 10 
feet into the air, the record on appeal does not indicate 
that the veteran has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion regarding the cause or 
aggravation of a back disability.  See King, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the 
veteran's statements and testimony do not constitute new and 
material evidence to reopen the claim. 

Although the Board is sympathetic to the difficulties the 
veteran must face in regard to his back disability, the fact 
is that no new and material evidence has been received 
sufficient to reopen this claim.
 
The petition to reopen a claim of service connection for a 
back disability is denied.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

Entitlement to service connection for a respiratory 
disability is denied. 

As no new and material evidence has been submitted regarding 
the claim of service connection for a back disability, the 
veteran's claim is not reopened, and the appeal is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 


address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


